DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/21 has been entered.

Response to Arguments
Applicant’s arguments, see RCE, filed 6/29/21, with respect to claims 1, 3-6, 10-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1, 3-6, 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a display panel, comprising: a light guide member, a light extraction member configured to extract light propagating within the light guide member in a collimated manner to one side of the light extraction member away from the light guide member, a modulation member configured to modulate a reflectance and transmittance of the light extracted in a collimated manner, and the modulation member comprises: a first electrode layer and a second electrode layer that are oppositely arranged; a liquid crystal layer located in between; a first film layer on one side of the first electrode away from the liquid crystal layer; and a second film layer on one side of the second electrode layer, wherein the first film layer, the liquid crystal layer, and the second film 
The prior art of Lee (US 2004/0135942 A1 of record) discloses a display panel, comprising: a light guide member, a light extraction member configured to extract light propagating within the light guide member to one side of the light extraction member away from the light guide member, a modulation member configured to modulate a reflectance and transmittance of the light extracted, and the modulation member comprises: a first electrode layer and a second electrode layer that are oppositely arranged; a liquid crystal layer located in between; and wherein the display panel further comprises: a light source assembly located on one side of the light guide member and configured to provide the light guide member with a first polarized light, wherein a vibration direction of the first polarized light is parallel to a deflection plane of liquid crystal molecules of the liquid crystal layer (Lee, Figure 3). Lee fails to disclose that the light extraction member and modulation member extract light in a collimated manner. Lee also fails to disclose a first film layer on one side of the first electrode away from the liquid crystal layer; and a second film layer on one side of the second electrode layer, wherein the first film layer, the liquid crystal layer, and the second film layer constitute an optical resonant cavity. The prior art of Uehara (US 2005/0018301 A1 of record) discloses a similar display panel which comprises a first film layer and a second film layer that constitute an optical resonant cavity (Uehara, Figure 4; Paragraph 0071). However, Uehara teaches away from the use of liquid crystal within the optical resonant cavity due to difficulty maintaining a desired filter wavelength (Uehara, Paragraph 0016). Further, Uehara also fails to disclose a light guide member with a first polarized light, wherein a vibration direction of the first polarized light is parallel to a deflection plane of liquid crystal molecules of the liquid crystal layer, and a light source assembly comprising: a 
Therefore, Claim 1 is allowed. Claims 3-6, 10-20 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARIAM QURESHI/Examiner, Art Unit 2871